Citation Nr: 1629407	
Decision Date: 07/22/16    Archive Date: 08/01/16

DOCKET NO.  10-12 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for chronic interstitial cystitis, to include dysuria and dysplasia.

2.  Entitlement to an initial evaluation in excess of 50 percent for migraine headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from December 2002 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above issues.  

The Veteran testified at a Board hearing before a Veterans Law Judge in April 2011; a transcript of that hearing is associated with the claims file.  The Veterans Law Judge that held that hearing is no longer available to participate in this decision.  The Board informed the Veteran of that fact and of her right to have another hearing before a different Veterans Law Judge in an April 2016 letter; that letter also informed her that if she did not respond within 30 days that the Board would proceed as if she did not want another hearing.  The Veteran has not responded to that letter and the Board will proceed with adjudication at this time.  

This case was last before the Board in March 2014, at which time the Board gave a detailed procedural history of this case.  That procedural history is reincorporated herein.  

In the March 2014 Board decision, the Board granted a total disability rating based on individual unemployability due to service-connected disabilities (TDIU); no effective date was assigned by the Board.  The Board subsequently remanded the increased evaluation claims for chronic interstitial cystitis and migraine headaches for additional development.  

During the pendency of the case, in a July 2014 rating decision, the AOJ awarded a TDIU beginning April 8, 2008, which is the first date on which the Veteran was awarded service connection for any disabilities.  Accordingly, as the earliest possible effective date for TDIU was awarded by the AOJ, that is considered a full grant of the claim and the Board will no longer address that issue in this decision.  

Consequently, the AOJ returned the increased evaluation claims for chronic interstitial cystitis and migraine headaches to the Board for further appellate review.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2014 remand, the AOJ was instructed to ask the Veteran to provide authorization for VA to assist her in obtaining treatment records from St. Louis University.  The Board notes that no correspondence after the March 2014 remand ever asked the Veteran to provide authorization for those records nor provided the Veteran with the appropriate authorization form.  

Additionally, the Board asked that after all efforts were exhausted to obtain those identified private records, the case should be referred to the Director of Compensation for an appropriate opinion for extraschedular consideration of service-connected migraine headaches under 38 C.F.R. § 3.321(b).  Such an opinion was never obtained.  

Consequently, given the above, the Board cannot find that its previous remand was substantially complied with in this case.  Accordingly, the increased evaluation issues are again remanded in order for the AOJ to comply with the Board's previous remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment that she may have had for her chronic interstitial cystitis and migraine headache disabilities, which is not already of record, to specifically include from St. Louis University.  The AOJ should specifically provide the Veteran with the appropriate authorization form in that correspondence.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that she can make an attempt to obtain those records on her own behalf.

2.  After completion of the above development, the AOJ should refer the case to the Director of Compensation for adjudication of entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b) for the Veteran's migraine headaches.  

3.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for increased evaluation for chronic interstitial cystitis and migraine headaches.  If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

